OFFICE      OF   THE    ATTORNEY      GENERAL         OF   TEXAS
                                          AUSTIN




                          opimtoe lo. 0-68?6
                          lto: ubatbar a rob01 wfotorla
                               ryuplgwlfo     oia mhool
                               boor6 w8ber u8l




            Yaw rrq\urt  tar op
cuwfull~ ooorldomd by tbir 6
your raqwrt    ti f011avr~




                                                       06   to   rou    by Mr. Chlldnrr


                                                olboati mmbor


                                lumber    by pupila     uxl      taachorr
                                           Ia   the   board      violating

             '0. ?h%r ew       rob001 borna baud rmber
     vho mw        0 g:rooory atom.   I8 1t 8 vlo&tlam
     oftbr       lov    ?or Uw rohoelcr?*k~a                  )OpUrObse
     groaorier         fraa   thlr   m?
Hon.   T.    II. Trlmble      - ?yr     2




               '3. A wmber  of the board of this    rohool
       ovns the burrs opmrated    by thL8 sobool.    TNr
       board mmbor do88 not oontllrot     rlth  th8 sohool
       In questloa but the ooatnot      18 in the 8m     of
       another p8rty and the ron8t for the us8 0r the
       burss   is paid the other  pa&r.     Is there 8 lav
       rlolatIon   in this Oa88t”

               Articles       432, 433 and 435,         Texas    hwl    Code,   red   es
rollovsr

               Artlolo      432.      “Nopotin”

              "Ho offloer    of this  Stat8   or ant offlosr
       of 8q dirtriot,       oouatq, elty, pr8oI8ot,      8ohool
       dlrtrlat,   or other mmlolpal        8~bdIri~ia   a? tN8
       btat8, or uy offI68r or wmhor of 88.7 Nat*,
       district,   oounty, oltq,     rohool   dlstrlot  or otbar
       munIoIpal   board,    or judge of any oourt,     oroated
       b7 or undrr     authority   o? an7 (Ionoral or sp8olal
       lav of this State,       or ~7 wmbor of ths Lagis-
       latur8,   r-11  rppdat,  or rot8                 ror, or ooaflm
       the  8ppolntmBt   to aBy O??h38,                 poritioa, oh*-
       mhlp,        88ploym8Bt     or duty,     of   amy porlom
                                                   mlatrd
       vithl.8       th8 socad      degne      bt affinity
                                                  vltbln  the   or
       third  d8grae b7 consuqulmlty    to the person 80
       8ppointing   or so voting,  0~ to any other wmber of
       an7 such board, the Isglslrture,    or tmut Of vhlch    such
       person so appointing   or rating may be 8 umber,    vhen
       the 8818~~, fees, or compensrtioa     of such 8ppoFntes
       is to be p8lcl for, directly   or indlrectl~,  out o? or
       from public funds or fees OS oifico     o? ml kind or
       character vhatsoever.    Acts 1909, p. s5, Acts 1915,
       p.    149"

               Article      433.    Oiflc8~1      included
                 “The    l.nhIbitlons       sot forth    in   this   18~ ah11
       apply to and inelude    ths Ootemor, Llrutonmt
       Ooveraor,  Speaker of the Xiouse of Repr8seatatIve8,
       Railroad  Commlssloasrs,   hmd of departmats    of the
       State government, judges and members o? any and
       all Boards and court8 established by or under the
 I(-.      T.     W. Trirbls        -



          authority          or w
          8Ut0,    WBbOm      Of Lbr ~giSimW#,              Up?#,
          OOSaSSiUSSF891      WOO?dOJW~      ti6O~dwrkF8
          Of #Oh001    bOOrd8    Of ~OOrpO?Okd           OitiSS    ud
          tOWIS,   PUbuO    SOhOO1 tFWtO88,           OttiOO?8     ti
          ~rkP#     OfbOUdS       Sf'UI1IOW          Oft&B    8ut8       Ihi-
          VSF8ity   Wd    Of it8 SO+O?d         bmOh88,       8d      Of t.b8
          ~0riOU8   8UtS    OCiW4tiOWi        iIiStitUtiUSI8      Md     Of Lb
          WIOUS          8t.W
                            l iO~S)ur7          iWtitUuOIi8,          ud    Of
          th. &lOritr8tiWiOS.         ?blS   Oa-WtiSU           8&llmOt
          b8 bid    t0 •XO~UII~ r-         th8 0p0mtia          d      lrr00t
          Of tN8    &V Uqr PO-olr        uOiodOd        ahi       ik     108~
          #~p~O~i#i~#.            AOtS lw,         0. 66.”

                   ArtIol8      435       8&llwtapp?ovoaeoomt
                   ‘BO    OfflOSP        or    otlmr       p8FSa             vlthla
                                                                     l.aollldod
          thotNM     pro0064 art1810 rbll appmw amy
          loeount or dr ev  or luthoorlsa tb &wing    of any
          varrmt   or order to pay in     tile-, fee or ca-
          ~asatiO8   Of ruoh i#li(rIbZI8 OffiOSr  OI POl'SQI,
          k80W4          him   t0   b8    SO i#~@ibls.              ’

                   Uo    quota r-             Opiria        lo.    04761         0r    thl8   dopartmt
OS      ?OihVSl

               %     i8 l 88ttSX' Of C-      kZloV18dgr tbt
          SChoO1  CrtStW'iW U’O &UinOd          gOIPSlUl1y ill
          the 8ChOolm throughout tbs stat8 O? t8~88 Ud
          tha United Slates.     In tb  CallI Of 8088Wll   St
          a1 v. mrrov,    et al, 34 8. v. (2) 654, tlw El
          i'SSO Court of Civil   Appe818 held the follov-
          WI,
                   "'The cafetorla  is                 a   nocossary c~nvo~l~n~o,
                   aad 1s not obaoxious                    to aar constltu-
                   tlorul or sututory lnhIbItIon, and, 18
                   think, l ?8a#atkablS 8~8~~188 Of tb dim-
                   ontlosury  povsr coaforr8d  upw ths
                   board 01 tl'USt808.                 Ooodrrin         V.     b&001
                   Dlstrlct     Ha. 1, Clt                 and County of Den-
                   ver et al.      (C.C.A.J.                32 P.       (2d)     586,
                   5? A.L . ii . 92.'
Eon. T. Il. Trlmblo                - -8       4



                'b ZhiS OWOOt:a    VS lSS\PI tht   th# #S&O1
          aiSt?iOt i8 OPSF8tw   th0 afStOFi4   ?O? tb@ 8006
          Of it8 BtUdSDtS, w   18 Wt OpWwBg      a   88.88
          a8 l W-t%1 8 lSt&b~Shunt      OF l bWh888    rO?
          P--lu7     a-.     In QUP OpINon it vould   be k-
                thm suthorlty o? the se-1    barb to wtor
          ?-DtO priV~L# bwIa.ss.    u0,th OF O?O?@ ,l88UBS
          thBt th8 OhrgOS                ~58   iOr food SsmOdm                      WaSUS-
          ably ti.          t0    QOIO?    tb,  OOStS O? th8 SU                 d      tb8
          ~toaaass               or t&n    84rotorIA.

                 “8iB~    m     board  O? tFUStO88               Of u  i8dOpU-,
          dent School    dirtriOt     WJ @8i8-                   l SOhW1
          OtiOtO?i&    it   18 OU? OpiBi=     tb, nSpaol1-
                                               t&t
          bII.Itt fol, tb8 p*opr? OpO?&la   ?dW80? ud ?Aw
          lJCpOaditm Of f1Ad8 mliud       thO?O?WpFOpSriJ
          F88tS     With      SlASh bOWd.*

          ID CODBOOzi~ vIth tb   ft?8t  fJU88ti~ W hv8 b#m
#iVUh r&S ?WthW   iD?OWtiOD   t&t t& Vi?0 Or th0 tFWk8           18
Nmd   iB tb #Oh001 WOtOPb     b8 8 OOa Ol’~nitS’888;     t&t   On8
Of th0 UMhW     iJLt&  8&001~08        tb, SOhO      M?@tO~~
Md 18 paid only hi8 ?O&'UbP SabF7 l8 l tOM b r      l8 Other
t#Mbn    in tb  SChOO1I th  t8Mh.r rtra -08       tb    aeSt#ria
18     th0    qSZ4t    Of     tb
                           board Of tI'UStO.8 -   i8 tie?    tbir
supervlsIai;             no iadspmdeat
                       that              COntFmctOr nl~tloasNp                                     8xlet.s
bstv88a        the school bocrrd m4 the t#acImr vho -08         th8
CSfOtSFiA          @J&d tht        th0    fFUSLO8’S      Vi?8   18    bid       Out    Of    th8   rUEid
collrcted from th8 school childma    for paywat  of th8Ir lunohes.
Under the i8cts stltsd,   vs hold the hiring of the trustee's
vlfr to be unlavful   and ve ancvor your first questloa  In the
lfricative.
                   In eoxumcLlm            vlth    the second        question         ve hsvv
bsoa      giVOB
            the fUrthW                    imfOrYtiOU        tbt  t&         tUChOr          VhO Maages
the 88?8tarl8  (U q#llt                    of th8      4OhoOl board         Md       und#r U&m
SU$WViSibIXb of the hoard) buy8 gro88ri88 for the 08f8uri8
diIWtly  fm    the g143C817 #to?8 OVWd by 0~10 Of ths mbsr8                                             Of
the school          board.         Ue hold        Ws    to be un1avful              under the
facts awLed,  and anw4r  your second quertioa ln the aftinsa-
tive. See luthorltlot cited la OPlAiOll l9. 0-1314 Of this
department, a copy of'vhlcb 1s enclmcd  hpreulth f~,r y?ur
lnforwtioa.
    .
.




                    Ulth nS.rrnee            to    the thhd    ~u.atlon,     Ve hr.    b.en
        lnfomd     th8t      tha   aaatnct        v8a   ord- but hv.     not   ken  #lv.n
        d.ta l1 .d
                 lafomtlon            l   to      the   rpsolflc   tern    thorrof,   md
        la th elb a r a ao f
                           r ruoh lnfo mtlo n
                                            vo c a nno pt8r ro n th e@ ir d-_
        q uemtlo   n rer~otfully doollna to MDVO~ am.
                 aad
                                                                                              I
                                                         Vary tluly yourr
                                                   ATTORREY OBllgRALOF TEXAS